Citation Nr: 0808621	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-41 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2004 rating decision 
rendered by the Manila, Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  However, 
jurisdiction has been transferred to the Los Angeles Regional 
Office.  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Hepatitis C was not manifest in service.  

2.  Hepatitis C is not attributable to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that: (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The purpose of the notice required under statutory section 
5103(a) "is to require that the VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see Pelegrini, supra. at 120 
(notice must be provided "before an initial unfavorable 
[adjudicative] decision on the claim").  VA's duty to 
provide affirmative notification prior to the initial 
decision "is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Mayfield, supra. at 1333.  Therefore, 
decisional and post-decisional communications from VA to a 
claimant cannot satisfy VA's duty to notify under section 
5103(a) because those documents were not issued before a 
decision on the claim, nor were they designed to fulfill the 
intended purpose of the statutory notice requirements.  See 
Mayfield, supra. at 1333-34; Pelegrini, supra. at 120 
(Failure to comply with any of these requirements may 
constitute remandable error).  Quartuccio, supra. at 183.  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in January 2004.  While this letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in the present case.  However, the Board 
finds that a VA examination is not necessary in order to 
decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for Hepatitis C.  The Board finds 
that there is no credible evidence showing that the claimed 
Hepatitis C was incurred in service or is related to a 
service connected disability.  Because some evidence of an 
in-service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  Further, an examination is not 
necessary because the medical evidence is sufficient to make 
a decision.  The Board does not doubt that the veteran has 
Hepatitis C.  An "examination" would merely confirm the 
existence of a fact that is not in dispute. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

Factual Background

The veteran served on active duty from October 1972 to 
September 1974.  The veteran's service medical records are 
silent with respect to any complaints of or findings of 
Hepatitis C.  However, it was noted during service that the 
veteran had a tattoo.  

VA outpatient treatment records show that the veteran was 
diagnosed with Hepatitis C in June 2001.  In a January 2003 
VA outpatient treatment record chronic Hepatitis C and the 
risk factor of intravenous drug abuse in the mid-1980's was 
noted.  VA outpatient treatment records indicate that the 
veteran had a substance abuse problem but is now in recovery.  

In a January 2004 Hepatitis questionnaire, the veteran denied 
intravenous drug use, high risk sexual behavior, blood 
transfusion, exposure to contaminated blood or fluids and 
hemodialysis.  The veteran admitted to snorting cocaine and 
having a tattoo.  

Legal Criteria 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2007).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for disease 
that is diagnosed after discharge from active service, when 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2007).

The veteran claims entitlement to service connection for 
Hepatitis C.  Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

        Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran is seeking service connection for Hepatitis C.  
The veteran has alleged that his Hepatitis C is a consequence 
of service.  Specifically, the veteran claims that the use of 
air gun shots in service caused his condition.  Having 
reviewed the evidence pertaining to the veteran's claim, the 
Board has concluded that service connection for Hepatitis C 
is not warranted.  

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Here, while the 
evidence of record shows that the veteran has a current 
Hepatitis C diagnosis, there is no competent evidence of 
record that establishes a nexus, or link, between any 
currently diagnosed Hepatitis C and the veteran's military 
service.  The veteran's service medical records are devoid of 
any complaints or treatment for Hepatitis C.  The veteran was 
not diagnosed with Hepatitis C until about 27 years after his 
separation from service and VA outpatient treatment records 
note the risk factor of intravenous drug abuse in the mid-
1980's.  

The Board has considered the various statements made by the 
veteran linking his Hepatitis C to service.  However, 
laypersons lack the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also recognizes that the veteran has submitted 
articles and web postings discussing the potential connection 
between Hepatitis C and service.  Although the veteran has 
submitted these articles and web postings to support his 
claim for service connection, the articles and web postings 
showing a correlation between Hepatitis C and service are not 
sufficiently conclusive to satisfy the nexus element of the 
claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the evidence which has been 
submitted by the veteran is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding this particular case.

In light of the foregoing, the Board must find that there is 
no competent evidence of record to provide a nexus between 
the veteran's active service, and his current diagnosis of 
Hepatitis C.  For these reasons, the Board finds that the 
weight of the evidence is against the veteran's claim of 
entitlement to service connection for Hepatitis C and this 
claim must be denied.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for Hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


